ORDINANCE NO. 21-16
AN ORDINANCE OF THE TOWNSHIP OF JACKSON; COUNTY
OF OCEAN, STATE OF NEW JERSEY, AMENDING CHAPTER 244
OF THE TOWNSHIP CODE OF THE TOWNSHIP OF JACKSON,
ENTITLED "LAND USE AND DEVELOPMENT REGULATIONS"
SO AS TO ADD §244-176.1 ENTITLED, "PORTABLE BUILDINGS
AND TRAILERS."
SECTION 1. The Township Code of the Tmvnship of Jackson is hereby amended and
supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so
as to add §244-176.1 entitled "Portable buildings and trailers'' so as to read in its entirety as follows:
§ 244-176.1. Portable buildings and trailers.
A     Definitions. The following definitions shall apply to this chapter.
OFFICE TRAILER:
A trailer, portable temporary container, or portable structure with or without axles and wheels
used for any non-residential or non-storage activity at a site.
PORTABLE STORAGE STRUCTURE:




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-47 Filed 09/06/19 Page 1 of 4 PageID: 1313
A trailer, portable temporary container, or portable structure with or without axles and wheels
used for storage activity at a site.
H.    Location. Office and construction trailers shall not be permitted on any location
within the Township of Jackson, except as set forth herein. Portable storage structures
are permitted as set forth herein.
C.    Permit required; application; fee. Before a portable storage container, construction
trailer or office trailer is placed on any property, the owner, tenant or contractor
working on the subject property must submit an application for a land use permit
approving such placement from the Zoning Officer. If the permit application is made by
a tenant or contractor, written permission of the owner of the subject property for the
placement of such trailer or structure on the subject property must be provided to the
Zoning Officer before a permit is issued. Permits shall be issued for a time period of 60
days. The fee for the permit shall be $ 50.00.
G!Ll'IORE&l\'.ION.AHAN
AJlrofo.ssionn! Col'}iorntion
COONSEILORSATIAW                     D. Number of portable storage structures. Only two portable storage structures may be
AllenStrcct Pnlession:il Ccntcr
TcnAIJmStrcct
P,O.Hll<Cl5.JO
placed at any residential property at one time. Commercial properties may have as
To,m Rl"'r, New Jcrse}' 0!!75-1
many portable storage structures as the bulk requirements of the Zoning Code will
permit.
TWP003295
E. Size of portable storage container. A portable storage container may not exceed 10
feet in height, 8 feet in width or 20 feet in length.
F. Placement and condition Porlable storage containers are prohibited from being
placed in streets, public rights-of-way, or on unimproved surfaces in the front yard of a
property and may only be placed upon driveways, side and rear yards if such locations
meet the requirements of this section. All such locations must be paved, off-street
surfaces at the farthest accessible point from the street, and all must comply with the
side yard accessory structure setback requirements for any accessory structures in the
zone in which such portable storage container is located. If the property does not have
a driveway, or cannot meet the standards described herein, the Director of Land Use
may, as part of the permit approval process, approve the placement of a container in
the front yard. If such portable storage container is to be permitted to be located ifl, tile
front yard, it must be kept at the farthest accessible point from the street and the
surrounding area must be maintained in a weed-free condition. Wherever portable
storage containers may be placed, they shall be subject to all property maintenance
standards applicable to accessory structures. No portable storage container shall be




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-47 Filed 09/06/19 Page 2 of 4 PageID: 1314
allowed to remain outside in a state of disassembly or disrepair.
G. Regulations pertaining to office trailers.
Office trailers are prohibited in all zoning districts of the Township except upon compliance
with the following requirements:
1. Office trailers may be used on a construction site as a construction office, subject to
individual approval by the Planning Board or Zoning Board of Adjustment, and as
individually approved by the Construction Official. Said office trailer may not be placed
on the site prior to issuance of a building permit and must be removed at the owner's
expense upon completion of the job.
2. Office trailers may be used as a temporary office, only after property for a permanent
site has been purchased and while the permanent building is being designed and/ or
constructed, subject to individu_al approval by the Planning Board or Zoning Board of
Adjustment, and as individually approved by the Construction Official, and must be
removed, at the owner's expense, from the premises within 30 days of the date the
permanent facility is occupied. Approval shall not be granted for a period in excess of
one year, but may be renewed annually, not to exceed three years. The temporary
sales office shall be located within the boundaries of the subdivision or tract of land in
which the real property is to be sold or leased.
GILMORE &MONAHAN
A rrnfe,"1""·'1 Co<J,o<atlon
COUNS!sLLORSATLl.W
Allen Stn!i:t Prufes,,ional O.nter   3. Office trailers may be used as real estate sale offices, subject to individual approval by
TenAll<nSlreet
P.O.&dS-tfl
Tom, ru,-.r, New Jer,ey OR7S4
the Planning Board or Zoning Board of Adjustment, and as individually approved by
the Construction Official. Approval shall not be granted for a period in excess of one
year, but may be renewed annually, not to exceed three years. Permitted temporary
2
TWP003296
real estate sales offices shall not be used as any type of dwelling. Use of the temporary
real estate sales office for the sale or lease of residential sites or projects located off.
site is prohibited.
4.   Office trailers shall not be approved for permanent use.
5. Office trailers may not exceed 10 feet in height, 8 feet in width or 20 feet in length and
may not be combined or adjoined with another office trailer.
6. Wherever office containers may be placed, they shall be subject to all property
maintenance standards applicable to accessory structures. No office container shall be
allowed to remain in a state of disassembly or disrepair.
7.   Mobile homes may not be used as offices
8. Mobile home usage for residential purposes shall be as otherwise permitted by the Code of
the Township of Jackson.
H. Grandfathering of existing temporary structures
Any use or structure existiug at the time of enactment or subsequent amendment of this chapter,
but not in conformity with its provisions, may be continued with the following limitations. Any
use or building which does not conform to this may not be:




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-47 Filed 09/06/19 Page 3 of 4 PageID: 1315
(a) Changed to another nonconforming use.
(b) Re-established after abandonment of the use within the meaning of the Municipal Land
Use Law.
(c) Extended except in conformity with these regulations.
(d) Rebuilt, altered or repaired being more than partially destroyed within the meaning of the
Municipal Land Use Law.
I. Violations and penalties.
(1) Any portable storage structure, office trailer or construction trailer placed in violation
of this article or which is not removed at the end of the time for which it may lawfully
remain in place, or immediately upon the direction of the Code Enforcement Officer,
Zoning Officer or a law enforcement officer for removal of such temporary structure
for safety reasons, shall be punishable, upon conviction thereof, by a fine not to exceed
$2,000 for each violation committed hereunder.
GIT.MORE &MONAHAN                  (2) The owner of the subject property shall be afforded a fifteen-day period to cure or abate such
A l'rut\:s,ilon.l Cuq,.,raclon
COUNSELLORS AT LAW                    violation. Every day that a violation continues after service of written notice by certified
Allen Street Pnf=ional Center
Ten AJJ<n Stn:et
P.O.Tur.<15-10
and/or regular mail on the owner of the subject propeny as shown in the latest tax duplicate
Torn,Rivcr,New.Jen;ey!875-t
. shall be deemed a separate offense. The court may also order the removal of the violation by
the Township, and the cost of such removal, together with the cost of administration of its
3
TWP003297
removal, may be assessed against the property on which the temporary storage structure was
located and upon approval by the Superior Court, may be filed as a lien against such
property by the Township Clerk. Such lien shall be superior in dignity to all other liens or
encumbrances upon the property, including the lien of a mortgage, and shall be equal in
dignity to the lien of ad valorem taxes.
SECTION 2. All ordinances or parts of ordinances inconsistent herewith are hereby
repealed.
SECTION 3.     If any section, subsection, sentence, clause, phrase or portion of this
ordinance is for any reason held to be invalid or unconstitutional by a court of competent
jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and such
holding shall not affect the validity of the remaining portions hereof.
SECTION 4. This ordinance shall talce effect after second reading and publication as
required by law.
Date: ___________
MAYOR MICHAEL REINA
NOTICE




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-47 Filed 09/06/19 Page 4 of 4 PageID: 1316
NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed by
the Township Council on first reading at a meeting of the Township Cmmcil of the Township of
Jackson held on the 9 th day of August, 2016, and will be considered for second reading and final
passage at a regular meeting of the Township Council to be held on the 13 th day of September,
2016 at 7 :30 p.m., or as soon thereafter as this matter can be reached, in the meeting room at the
Township Municipal Building, located at 95 West Veterans Highway, Jackson, New Jersey, at
which time and place any persons desiring to be heard upon the same will be given the opportunity
to be so heard.
Ann Marie Eden
Township of Jackson
GILl\iIORE &MONAHAN
A Prnt'es.<lunal Cuqu,radon
COUNSELLORS AT UW
Allen Stre.t Pn,b,ion~l ('enter
Ten Allen Sh""-l
P.O. &xlS-10
Toms m,·er, New Je=y (1875-1
4
TWP003298
